 


113 HR 2412 IH: Veterans Health Access Act
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2412 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2013 
Mr. Barber (for himself and Mr. Heck of Nevada) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to consider the best interest of the veteran when determining whether the veteran should receive certain contracted health care. 
 
 
1.Short titleThis Act may be cited as the Veterans Health Access Act. 
2. Determination of contract care authority for health care needs of veteransSection 1703 of title 38, United States Code, is amended— 
(1)in subsection (a), by striking When Department facilities and everything that follows through required, and inserting In any case described in subsection (e)(1),; and 
(2)by adding at the end the following new subsection: 
 
(e)Eligibility 
(1)A case described in this paragraph is any case— 
(A)when Department facilities are not capable of furnishing— 
(i)economical hospital care or medical services because of geographical inaccessibility; or 
(ii)the care or services required; or 
(B)in which a physician of the Department determines that it is in the best interest of a veteran to receive hospital or medical services furnished in a non-Department facility in accordance with subsection (a). 
(2)The Secretary shall determine whether or not to furnish to a veteran care or services in a non-Department facility pursuant to this section by the date that is 30 days after the date on which the veteran requests such care or services.. 
 
